February 14, 2010 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Dr. Tattoff, Inc. Registration Statement on Form 10 Ladies and Gentlemen: On behalf of Dr. Tattoff, Inc. (the “Company”), we are hereby filing via EDGAR a registration statement on Form 10 for the purpose of registering the Company’s shares of common stock pursuant to the requirements of Section 12(g) the Securities Exchange Act of 1934, as amended. The Company’s registration statement, as filed today, includes audited financial statements for the years ended December 31, 2008 and 2009, respectively, as well as unaudited financial statements for the nine-month period ended September 30, 2010.Prior to the automatic effectiveness of the registration statement and as the same become available, the Company intends to provide audited financial statements for the year ended December 31, 2010 together with disclosure responsive to Commission comments received, if any, in an amendment to the registration statement on Form 10/A. Please direct any correspondence regarding the Form 10 to: Mr. Terry Childers Bryan Cave, LLP One Atlantic Center, 14th Floor 1201 West Peachtree Street, N.W. Atlanta, Georgia 30309-3488 Telephone: (404) 572-6820 Facsimile: (404) 420-0820 Very truly yours, /s/ Terry Childers Bryan Cave, LLP cc:John Keefe, Chief Executive Officer, Dr. Tattoff, Inc. Mark Edwards, Chief Financial Officer, Dr. Tattoff, Inc. Bryan Cave LLP One Atlantic Center Fourteenth Floor 1201 W. Peachtree St., NW Atlanta, GA 30309 Phone (404) 572-6600 Fax (404) 572-6999 www.bryancave.com Bryan Cave Offices Atlanta Charlotte Chicago Dallas Hamburg Hon Kong Irvine Jefferson City Kansas City London Los Angeles Milan New York Paris Phoenix San Francisco Shanghai Singapore St. Louis Washington, DC Bryan Cave International Trade A TRADE CONSULTING SUBSIDIARY OF NON-LAWYER PROFESSIONALS www.bryancavetrade.com Bangkok Beijing Jakarta Kuala Lumpur Manila Shanghai Singapore Tokyo
